DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16 in the reply filed on 11/18/2021 is acknowledged. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.
Claims 1-16 are currently under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 1-16 are directed to a method of treating ankylosing spondylitis by the administration of both Lgr5(+) somatic cells and CD349(+) somatic stem cells that are between 2-6µM in size, wherein the Lgr5+ and CD349+ cells are produced by a specific method. The claims encompass the administration of a composition comprising any Lgr5+ somatic cell and any CD349+ somatic stem cell that is between 2-6 µM in size for the treatment of ankylosing spondylitis.
Nature of the invention- The specification teaches that the stem cell mixture of the invention can be produced by:
Storing a first mixture of blood and a divalent cation chelating agent at room temperature between 2-12 degrees Celsius for a period of 3-72 hours; and
Collecting one of the top layer which contains CD349+ somatic stem cells and Lgr5+ somatic stem cells (Pages 2-3; Pages 22-27)
The specification teaches that CD349+ somatic stem cells between 2-6µM in size are referred to as SB-1 cells and can additionally be characterized by the following markers: CD9+, Oct4+, Nanog+, CD133-, CD90-, CD34-, and Sox2- (Page 4, paragraph 0006; Page 5, paragraph 0007; Page 10, paragraph 0030). Lgr5+ somatic stem cells between 2-6µM are referred to as SB-2 cells and can additionally be characterized by the following markers: Oct4+, Nanog+, CD133-, CD66e-, Sox2-, CD4-, CD8-, CD9-, CD10-, CD11-, CD16-, CD17-, CD18-, CD19-, CD20-, CD21-, CD31-, CD42-, CD63-, CD34-, Lin-, CD38-, CD90-, CD45- and CD34- (Page 4, paragraph 0006; Page 5, paragraph 0007; Page 10, paragraph 0031). (Page 4, paragraph 0006). Regarding the treatment of ankylosing spondylitis, the specification teaches that a patient having pain from ankylosing spondylitis received treatment or therapy as illustrated in Fig. 1, which is provided below (Page 34, paragraph 0096). They teach that the patient has not felt pain due to ankylosing spondylitis for more than four months, however no specific data regarding the effects of such a treatment are provided in the specifciation (Page 34, paragraph 0096). Similarly, the specification teaches that a patient with ankylosing spondylitis and psoriatic arthritis received the treatment illustrated in Fig. 1, and after doing so felt better (Page 34, paragraph 0098). Lastly, the specification teaches that a patient with ankylosing spondylitis and high blood pressure received the treatment of figure one, and after doing so was able to sleep more, walk further, and had reduced hand cramps (Page 36, paragraph 00101). 

    PNG
    media_image1.png
    477
    704
    media_image1.png
    Greyscale

	It is noted by the examiner that Fig. 1 fails to disclose what is present within the stem-cell-containing solution, only that it is was mixed with a divalent cation chelating agent and processed prior to administration. However, the specific processing steps are not provided by Figure 1, and therefore an artisan of ordinary skill would not know how to appropriately process the blood sample. Additionally, while the specification anecdotally indicates that patients subjectively felt better following the administration of the stem-cell-containing solution, which presumably comprises SB-1 and SB-2 cells, the specification fails to provide any specific, measurable effects achieved by treatment with SB-1 and SB-2 cells. As such, it is unknown whether these cells elicited any therapeutic activity. Furthermore, the examples in the specification do not utilize any control groups for the treatment and therefore cannot be utilized to determine whether the administration of cells elicited a therapeutic effect, or if the subjective feeling of improved health was due to a placebo effect. Without an appropriate benchmark 
	State of the prior art- The state of the art teaches that ankylosing spondylitis (AS) affects one in 200 individuals and is usually diagnosed many years after disease onset due to the lack of clear diagnostic criteria (Golder et al. 2013). Characteristics of AS include, lower back pain due to inflammation, reduced spinal mobility, asymmetric oligoarthritis, and enthesitis at insertions of tendons, ligaments and joint capsules into bone (Golder et al. 2013). Current therapies for AS include symptom management by exercise and stretching, systemic non-steroidal anti-inflammatory drugs (NSAIDs), tumor necrosis factor inhibitors, or biologics to inhibit the function of other inflammatory cytokines such as IL-17, IL-12, and/or IL-23 (Golder et al. 2013; Song et al. 2011; Kiltz et al. 2012).  However, the efficacy of these therapies varies from subject to subject (Golder et al. 2013; Song et al. 2011; Kiltz et al. 2012). Additionally, while therapies such as tumor necrosis factor inhibitors and NSAIDs can provide some symptomatic relief, they do not appear to alter the course of AS (Golder et al. 2013; Song et al. 2011; Kiltz et al. 2012). 
	The state of the art teaches that SB-1 and SB-2 cells can be obtained by  taking a blood sample from a person, placing it an anti-clotting EDTA tube or heparin tube, incubating the sample for 6-48 hours at 4oC, and collecting the top layer (US20120034194, Reference 47 of the IDS filed 11/14/2018). They teach that SB-1 cells are CD9+CD349+ and are between 0.3-6.0 micrometers in size (US20120034194). SB-2 cells are characterized by the expression of SSEA1, SSEA4, CD13, and/or Stro1+ and are between 0.3-6.0 micrometers in size (US20120034194). As the method utilized to produce SB-1 and SB-2 cells in the US20120034194 publication is the same as the instant application, and because the cells share structural features such as their small size and the expression of CD349, these cell populations are likely the same (See US20120034194 and instant claim 1). The examiner would also like 
	While the existence of these two cell populations were known, the state of the prior art is silent with respect to the treatment of AS by the administration of either of cell population or their combination. Regarding other cell therapies for AS, the state of the art teaches that the intravenous infusion of allogeneic mesenchymal stem cells (MSCs) reduced AS disease severity as measured by AS Disease Activity Score Containing C-reactive Protein (ASDAS-CRP) (Wang et al. 2013, Reference 179 of the IDS filed 11/14/2018). Additionally, the administration of allogenic MSCs led to a reduction in total inflammation as measured by MRI (Wang et al. 2013). However, while 77.4% of patients reached Ankylosing Spondylitis Response Criteria 20 (ASAS20), defined as improvement of greater than 20% compared to baseline in at least three of the four domains (patient global, back pain, BAFSI, and inflammation of the spine), no patients reached the ASAS partial remission criteria (Wang et al. 2013). The art suggests that this could be due to the severity of disease in the patient population, as all subjects were non-responders to NSAID treatment, or the dose of MSCs administered in the therapy (Wang et al. 2013). Importantly, the state of the art teaches that MSCs are characterized by the expression of CD105, CD73, and CD90 (Dominici et al. 2006, Reference 2 of the IDS filed 11/01/2021). As both CD349+ (SB-1) and Lgr5+ (SB-2) cell populations of the instant specification lack CD90 expression they cannot be considered as mesenchymal stem cells (Instant specification page 4, paragraph 0006; Page 5, paragraph 0007; Page 10, paragraph 0030-0031). Furthermore, the state of the art teaches that MSCs range in size from about 12.5-30µM and are therefore larger than the claimed cells (Ge et al. 2014, Reference 5 of the IDS filed 11/01/2021). Together, this indicates that MSCs are a population of cells structurally distinct from those instantly claimed and therefore cannot enable the claimed method.
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. However, the specification fails to teach that the administration of Lgr5+ somatic cells and 
Lastly, the experimentation necessary to make and use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue.
	
Conclusion
Status of the claims
Claims 1-16 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.J/Examiner, Art Unit 1632        

                                                                                                                                                                                                /RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635